Exhibit 10.28
 
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT ("Amendment"), is entered into on
December 24, 2015 ("Effective Date"), by and between CANNASYS, INC., a Nevada
corporation (the "Company"), and MICHAEL TEW ("Executive").


Premises


A.            On July 10, 2015, and October 15, 2015, the Company issued
restricted stock grants to Executive in connection with his Employment Agreement
effective July 1, 2015.


B.            The terms of the stock grants provided for quarterly vesting of
the shares over a 10-quarter period. As of December 1, 2015, 250,000 shares of
restricted common stock were issued to Executive under his stock grants.


C.            Executive has asked the Company to terminate his restricted stock
grants, cancel the shares that have been issued to him under the stock grants,
and amend his employment agreement to provide for the cancellation of the stock
grants and the issuance of a fully vested warrant for the purchase of 1,500,000
shares of the Company's common stock in place of the two stock grants. In
addition, Executive has asked to be issued a new warrant exercisable into
1,500,000 shares of the Company's common stock vesting in equal amounts in a
six-quarter period (250,000 vested common shares per quarter).


Agreement


NOW, THEREFORE, upon the foregoing premises, which are incorporated herein by
reference, the parties hereby agree as follows:


1.            Subsection 4(c) of the Employment Agreement shall be deleted in
its entirety and replaced with the following:


(c)            Restricted Stock Unit Grants. The Grants of Restricted Stock
dated July 10, 2015, and October 15, 2015, issued to Executive are terminated
effective December 24, 2015, and the 250,000 shares of restricted common stock
issued pursuant to the Grant of Restricted Stock dated October 15, 2015, are
hereby cancelled. As a replacement, the Company will issue to Executive a fully
vested warrant to purchase 1,500,000 shares of the Company's common stock as set
forth in the form attached hereto as Exhibit A.


2.            A new subsection 4(i) shall be added to the Employment Agreement
as follows:


(i)            Warrant. Executive is hereby awarded an additional warrant to
purchase 1,500,000 shares of the Company's common stock vesting in equal amounts
over a six-quarter period as set forth in the form attached hereto as Exhibit B.


3.            Except as amended hereby, the Employment Agreement shall continue
in full force and effect in accordance with its terms. Reference to this
Amendment need not be made in the Employment Agreement or any other instrument
or document executed in connection therewith, or in any certificate, letter, or
communication issued or made pursuant to, or respecting, the Employment
Agreement, any reference in any of such items to the Employment Agreement being
sufficient to refer to the Employment Agreement, as amended.
1

--------------------------------------------------------------------------------

 
4.            This Amendment shall be construed in accordance with the laws of
the state of Colorado without regard to conflict of laws rules.


5.            The parties may deliver this Amendment by fax or email and may
execute it in counterparts, each of which will be an original and both of which
will constitute the same instrument. An electronically-stored copy or photocopy
of the original, executed Amendment will be deemed an original.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.




CANNASYS, INC.
 
EXECUTIVE
 
       
By:
/s/ Chad Jennewine
 
/s/ Michael A. Tew
Name:
Chad Jennewine
 
Michael A. Tew
Title:
Chief Operating Officer and
     
Chief Technology Officer
   



2